—In an action, inter alia, to recover damages for defamation, the defendant appeals from an order of the Supreme Court, Queens County (Posner, J.), dated March 15, 1999, which denied his motion to vacate a judgment of the same court dated October 22, 1998, entered upon his default in answering the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contention, the failure of a properly-served summons to indicate the time within which to answer the complaint is not a jurisdictional defect warranting the vacatur of a judgment entered pursuant to CPLR 5015 (a) (4) upon the defendant’s default (see, Ronan v J.J.D. Food Servs., 119 AD2d 651; Elder v Morse, 214 App Div 632). More*590over, the defendant did not provide a reasonable excuse for his failure to respond to the summons and complaint until almost eight months after he was served (see, CPLR 5015 [a] [1]; Campbell v Dutton Stor. Distrib. Co., 240 AD2d 690). O’Brien, J. P., Sullivan, Friedmann and Feuerstein, JJ., concur.